DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to communication filed on January 14, 2021.

Response to Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of new ground(s) of rejection.

Status of Claims

Claims 21-40 are pending, of which claims 21, 27 and 35 are in independent form. Claims 21-40 are rejected under 35 U.S.C. 102(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-40 are rejected under 35 U.S.C. 102(b) as being anticipated by Lyons et al. (US 6,484,180 B1).



Regarding claim 21, Lyons teaches a method comprising: obtaining a query that references relational data items from a relational data table (i.e., the mechanism uses what is referred to herein as a "QueryObject" to retrieve relational data to populate the user interface. The QueryObject acts as an intermediary between the underlying data model, the object model and the user interface; [col. 6 line 21]).
	Lyons teaches adapting the relational data items for processing by a stream engine to obtain streaming events (i.e., communication interface 918 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information; [col. 12 line 39]).
	Lyons teaches processing the streaming events with the stream engine to obtain incremental results (i.e., see at least FIG. 4-FIG. 6 where the streaming events (Data Objects) with the stream engine (Data Container) to obtain streaming events.
	Lyons teaches outputting the incremental results in response to the query (i.e., see at lieast #612 in FIG. 6).

Regarding claim 22, Lyons teaches wherein adapting the relational data items for processing by the stream engine comprises associating different progress intervals with different relational data items (i.e., it may be company policy that P.O. boxes cannot be used as the mailing address for purchase orders. Rules that apply to data items, such as the "no P.O. box mailing address" rule, are generally referred to as "domain logic"; [col. 1 line 18]).
Regarding claim 23, Lyons teaches wherein the relational data items lack explicit temporal data (i.e., at the time that the setD() method is invoked, the attribute Z value for emp object 618 may not have been populated. Consequently, in response to the invocation of setD, the age value for emp object 616 is retrieved from the database 600 and used to populate attribute Z of emp object 616, thus allowing execution of the setD logic. In a preferred embodiment, all of the attributes for the emp object 618 are retrieved as soon as a method needs a value that was not populated when the object was instantiated; [col. 10 line 41]).

Regarding claim 24, Lyons teaches outputting at least some of the incremental results before all of the relational data items from the relational data table have been processed (i.e., see at least FIG. 7 for the outputting of incremental results).
Regarding claim 25, Lyons teaches configuring the different progress intervals to cause different streaming events to begin at different times and to end concurrently, wherein the configuring causes all of the relational data items to contribute to a final result produced by the stream engine (i.e., FIG. 2 is a block diagram that illustrates an object model, implemented in Java classes, for four Domain objects: Purchase Order, Supplier, Buyer and Item. Note that domain objects can include calculated values that are not stored in the database).

Regarding claim 26, Lyons teaches wherein the different progress intervals are configured to group multiple rows of relational data items together in individual progress intervals (i.e., see at least FIG. 2 for grouping).

Regarding claims 27-40. Claims 27-40 are essentially the same as claims 21-26 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/11/2021